*772OPINION OF THE COURT
Memorandum.
The order of Appellate Term should be reversed, and a new trial ordered.
Inasmuch as the crime of attempted grand larceny in the third degree requires proof that the property which defendant allegedly attempted to steal be valued in excess of $250, it was reversible error for the court to charge the jury that the value of the property was irrelevant. (Cf. People v Kaminski, 58 NY2d 886.)
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed and a new trial ordered in a memorandum.